Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 1 of 15 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 LORETTA DRAKE AND,                            )
AND LONNIE DRAKE                               )
on Behalf of Themselves and                    )       PROPOSED COLLECTIVE ACTION
All Others Similarly-situated,                 )       UNDER FLSA AND CLASS ACTION
                                               )       UNDER KWHA
       Plaintiff,                              )
                                               )        CASE NO.       4:19-CV-137-JHM
                                                                       ________________
v.                                             )
                                               )
MUHLENBERG COUNTY                              )       JURY DEMANDED
FISCAL COURT,                                  )
                                               )
       Defendant.                              )
                                               )

                                           COMPLAINT
       Come Plaintiffs Loretta Drake and Lonnie Drake, by and through counsel, and, on behalf

of themselves and all others similarly-situated, bring this action as both a collective action pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and a class action under the

Kentucky Wages and Hours Act (“KWHA”) against Defendant Muhlenberg County Fiscal Court.

                                      Summary of the Action

       1.      Defendant operates a jail in Greenville, Muhlenberg County, Kentucky. Defendant

employs non-exempt employees at that jail, including Plaintiff Loretta Drake (Plaintiff Lonnie

Drake was previously employed in a non-exempt position at the jail). Plaintiffs bring this

Complaint for Defendant’s violations of its statutory obligations to pay employees for work

performed, including overtime work. Specifically, Defendant willfully engaged in a practice of

not paying its employees for compensable work, including work performed before and after

scheduled shifts and when employees would “switch shifts” with other employees or “cover” shifts

for other employees.
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 2 of 15 PageID #: 2




                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the claims of Plaintiffs and those similarly-situated

pursuant to 28 U.S.C. §§ 1331 and 1337, and 29 U.S.C. § 216(b).

        3.      This Court has and should exercise supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367 over Plaintiffs’ claims under the KWHA because they are so related to Plaintiffs’ claims

under the FLSA that they form part of the same case or controversy and arise from the same set of

operative facts as Plaintiffs’ claims under the FLSA.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant

operates a facility located in the Western District of Kentucky, in Greenville, Muhlenberg County,

Kentucky (the “Jail”) and employs Plaintiff Loretta Drake (and previously employed Defendant

Lonnie Drake) at that Jail and thus Defendant conducts business and can be found in the Western

District of Kentucky.

                                                PARTIES

        5.      Plaintiffs (hereafter referred to collectively as “Plaintiffs” or “Plaintiff” unless one

of them is identified by name) are residents of Muhlenberg County, Kentucky.

        6.      Defendant is a governmental entity and a subdivision of the Commonwealth of

Kentucky.

        7.      Defendant may be served by service upon its Judge Executive, Curtis McGehee, at

100 S. Main St., Greenville, KY 42345.

        8.      Defendant employs Plaintiff Loretta Drake and non-exempt employees similarly-

situated to Plaintiff, including in its Jail.

        9.      In the last five years, Defendant has employed in its Jail in non-exempt positions

many other employees who are no longer current employees, including Plaintiff Lonnie Drake,
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 3 of 15 PageID #: 3




and those employees are similarly-situated to Plaintiffs with respect to the issues relating to

nonpayment of overtime compensation addressed herein.

        10.    The Jail in Greenville, Kentucky is in Muhlenberg County, within the District of

the United States District Court for the Western District of Kentucky.

        11.    Defendant, by operating the Jail and employing Plaintiffs and other similarly-

situated at the Jail, operated an “enterprise engaged in commerce or in the production of goods for

commerce,” as defined in 29 U.S.C. § 203(s), and, specifically, an “activity of a public agency”

under 29 U.S.C. § 203(s)(1)(C).

        12.    Defendant is a “public agency” as defined in 29 U.S.C. § 203(x).

                                  FACTUAL ALLEGATIONS
        13.    Plaintiff Loretta Drake is an employee of Defendant and has worked for Defendant

as a “Deputy Jailer” at the Jail for more than 15 years prior to the filing of this action; Plaintiff

Lonnie Drake was employed by Defendant as a “Deputy Jailer” at the Jail for more than 15 years

prior to his separation from employment with Defendant in May, 2019.

        14.    Throughout their employment with Defendant, Plaintiffs were at all times non-

exempt employees of Defendant within the meaning of the FLSA.

        15.    Further, Defendant has at all times classified the position of “Deputy Jailer” as non-

exempt under the FLSA.

        16.    The work of “Deputy Jailer” involves dealing with, securing, and caring for inmates

of the Jail.

        17.    Defendant did not maintain a timeclock for its employees at the Jail.

        18.    Instead, Defendant instructed Deputy Jailers that they were to work twelve-hour

shifts, which Defendant scheduled.
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 4 of 15 PageID #: 4




       19.     Because there were only two twelve-hour shifts (one being from 7:00 p.m. to 7:00

a.m. and the other being from 7:00 a.m. to 7:00 p.m.), and because the Jail was required to be

staffed at all times to ensure that the inmates would not escape (amongst other things), there was

by necessity an overlap amongst the two shifts.

       20.     Specifically, the employees of each shift would arrive while the employees of the

previous shift were still working, and began working while the employees of the previous shift

were still working.

       21.     Indeed, an essential part of the work was to speak with the members of the previous

shift to understand what had occurred in the jail during the previous shift to know what

arrangements needed to be made for and in relation to inmates for the upcoming shift.

       22.     Accordingly, by necessity, Defendant’s Jail employees generally began working

prior to the scheduled beginning of their shift and/or generally continued working after the

scheduled end of their shift.

       23.     However, Defendant operated under a fiction that the workers on each shift began

working at exactly at 7:00 a.m. or 7:00 pm and stopped working at exactly 7:00 p.m., twelve hours

later, and that the two shifts never worked at the same time.

       24.     The result of this fiction, and of Defendant failing to use a timeclock to monitor

and pay employees for the actual time worked by employees, was that Defendant failed to pay

employees for time worked before and after their scheduled shifts.

       25.     Defendant has numerous video cameras which depict the activities in the Jail and

which will substantiate that employees performed more twelve hours of work per day, but were

only compensated for twelve hours for each shift of work.
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 5 of 15 PageID #: 5




       26.     In addition, Defendant was perpetually short-staffed and therefore created policies

designed to prevent employees from utilizing vacation or sick days unless the employee arranged

for another employee to work in the place of the employee utilizing a vacation or sick day; while

these policies were not in and of themselves illegal, they were combined with inaccurate record-

keeping and pay practices that had the effect of not paying employees for overtime work

performed.

       27.     Specifically, if an employee wanted to take a particular day off of work, Defendant

would often tell the employee that the employee could not do so unless the employee arranged to

“switch shifts” with a Deputy Jailer on another shift so that the shift usually worked by the

employee desiring to take the day off would not be understaffed.

       28.     However, although Defendant was well aware of the fact that employees would

“switch shifts”, and, in fact, specifically directed employees to “switch shifts” rather than to use a

vacation or sick day, Defendant did not pay employees overtime pay based on the actual number

of shifts that they worked.

       29.     Instead, Defendant would pay Deputy Jailers only the amount of overtime which

they would have worked if they had worked the shifts as originally scheduled (i.e., the shifts they

would have worked in the absence of “switching shifts”).

       30.     In other words, although Defendant was aware that employees would, as a result of

“shift switching,” work five (and sometimes more than five) twelve-hour shifts in a work week,

Defendant would pay that employee as if the employee had worked the employees regular

schedule, which would include, at most, four twelve-hour shifts per work week.

       31.     As a result, employees who worked sixty hours of shift time (not including work

before and after scheduled shifts) in a workweek would only be paid by Defendant for eight hours
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 6 of 15 PageID #: 6




of overtime work, although Defendant knew that the employee had in fact performed twenty or

more hours of overtime work (not including work before and after scheduled shifts) in that

workweek.

        32.      While the practice of “switching shifts” would sometimes result in an employee

being paid overtime for a workweek when the employee did not in fact work overtime in a

particular workweek, the overall net effect, on average, of Defendant paying employees as if they

had not “switched shifts” when Defendant knew that the employees had in fact “switched shifts”

was that Defendant paid less in overtime compensation to Plaintiffs and similarly-situated

employees than Defendant should have paid.

        33.      Upon information and belief, the Defendant maintains records which reflect which

employees worked on which shifts, including annotations regarding the fact that employees other

than those originally scheduled to work the shift are working a shift because they “switched shifts”

with an employee who was originally scheduled to work the shift in question.

        34.      Accordingly, from these records (among other evidence), the trier of fact will be

able to calculate the number of overtime hours which Defendant should have paid, but did not pay,

because of its practice of pretending that employees did not “switch shifts”.

        35.      To illustrate the somewhat unusual schedule which Defendant had its Deputy

Jailers work, attached hereto as Exhibit 1 is Plaintiff Loretta Drake’s work schedule for the entire

year 2019; dates indicated with a star are dates which Defendant assigned Plaintiff Loretta Drake

to work.

        36.      Defendant pays employees based on a workweek beginning at either 7:00 a.m. or

7:00 p.m. on Sunday or Monday.1 This has the effect of dividing the six continuous days of twelve-


1
        Rather than showing the actual date of the beginning and ending of the pay period, which would for a
biweekly pay period ordinarily coincide with two workweeks, Defendant bizarrely indicates on pay stubs issued to
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 7 of 15 PageID #: 7




hour shifts which Defendant assigns its employees to work into multiple work weeks so that

employees is scheduled to work either three twelve-hour shifts or four twelve-hour shifts in each

work week.

         37.      Accordingly, because Defendant pretends that Deputy Jailers work only exactly

twelve hours per shift (when they actually work more than twelve hours per shift), and because

Defendant pretends that Deputy Jailers work as exactly as originally scheduled (when Defendant

knows that Deputy Jailers “switch shifts”), Defendant pays each Deputy Jailer the same amount

every two weeks.

         38.      Specifically, Defendant pays each Deputy Jailer seventy-six hours of regular time

every two weeks (thirty-six hours for the workweek containing three twelve-hour shifts and forty

hours for the workweek containing four-twelve hour shifts) and eight hours of overtime pay every

two weeks (for the eight additional hours scheduled beyond forty in the workweek containing four

twelve-hour shifts).

         39.      Stated another way, Defendant paid Plaintiffs and the similarly-situated employees

based on the assumption that each employee works three twelve-hour shifts in one week in the pay

period (totaling thirty-six regular hours), and works four twelve-hours shifts (totaling forty regular

hours and eight overtime hours) in the other work week of the pay period

         40.      Attached hereto as Exhibit 2 is a paystub of Loretta Drake reflecting this pay

arrangement.

         41.      In addition to the failure to pay for time worked before and after scheduled shifts

and the failure to pay for additional overtime worked due to employees “switching shifts,”

Defendant also failed to pay overtime pay in connection with a third illegal practice.


Plaintiff that the pay period, which contains two weeks of pay, begins and ends on the same day. See Paystub attached
hereto as Exhibit 2 (showing 84 hours of work “For Period 10/30/18 to 10/30/18”).
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 8 of 15 PageID #: 8




       42.     Specifically, for a particular period of time, because it did not want its number of

employees working to fall too low, Defendant allowed a practice whereby, if an employee on a

particular shift wanted to take the shift off but did not want to “switch shifts” and work the shift

of an employee regularly scheduled to work a different shift, the employee could take the time off,

arrange for an employee regularly scheduled to work another shift to work the shift in question,

and then pay that employee cash for “covering” for the employee taking the day off.

       43.     When this occurred, Defendant would be aware that the employees had not worked

as scheduled and that the “covering” employee had worked an additional day (in addition to such

employee’s regularly scheduled number of shifts), but Defendant would pay both the “covering”

employee and the employee whose shift was “covered” as if each had worked as originally

scheduled (i.e. Defendant would pay each employee as if the “covering” had not occurred).

       44.     At some point within the three years prior to the filing of this Complaint (or, in the

alternative, at some point within the five years prior to the filing of this Complaint), Defendant

informed its employees that it had decided that this practice was illegal and that they should no

longer engage in this practice.

       45.     However, despite itself concluding that it had engaged in an illegal practice which

resulted in the nonpayment of overtime pay due to employees, Defendant did nothing to ensure

that employees who had “covered” the shifts of other employees and thereby worked additional

overtime hours were paid for that overtime work.

       46.     Upon information and belief, the records maintained by Defendant of the

employees working each shift (referenced in paragraph 33 above) will show the employees who

“covered” for other employees’ shifts and thereby allow the calculation of the amount of overtime

compensation which Defendant failed to pay to the “covering” employees.
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 9 of 15 PageID #: 9




              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       47.     Plaintiffs bring this action under the FLSA on behalf of themselves and all

similarly-situated current and former employees of Defendant who worked for Defendant and were

not paid for overtime work performing the activities described above which Defendant should have

paid within the last three years for work for Defendant at the Jail.

       48.     Stated another way, Plaintiffs seek to bring this action as a collective action under

the FLSA on behalf of the following persons:

       all current and former employees of Muhlenberg County Fiscal Court who worked
       in the Muhlenberg County Jail who (A) were not paid all overtime compensation
       due for such employee’s work in one or more workweeks because Defendant did
       not pay the employee for time worked (1) before and/or after scheduled shifts, or
       (2) by such employee after switching shifts with another employee or covering
       another employee’s shift, and (B) worked, during such workweek(s), in a position
       which is non-exempt under the Kentucky Wages and Hours Act, (C) worked more
       than forty hours in such workweek, and (D) were scheduled to receive payment for
       work performed in such workweek(s) on or after October 4, 2016.

       49.     The employment policies, practices and agreements of Defendant raise questions

of fact common to the class including:

               a.      whether Defendant has engaged in a pattern or practice of permitting or

                       requiring Plaintiffs and members of the proposed class to work in excess of

                       forty hours per workweek for the benefit of Defendant and without

                       appropriate compensation, in violation of the FLSA;

               b.      whether Defendant has engaged in a pattern or practice of failing to keep

                       accurate records showing all hours worked by Plaintiffs and members of the

                       proposed class, in violation of the FLSA;

               c.      whether the conduct of Defendant was willful;
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 10 of 15 PageID #: 10




                d.      whether Plaintiffs and members of the proposed class are entitled to lost

                        wages, liquidated damages and the other relief requested.

        50.     The claims of Plaintiffs are similar to those of the proposed class members, in that

 Plaintiffs have been subject to the same conduct as members of the putative collective action and

 Plaintiffs’ claims are based on the same legal theory as members of the collective action.

        51.     Plaintiffs’ FLSA claims are maintainable as a collective action pursuant to Section

 16(b) of the FLSA, 29 U.S.C. § 216(b). Plaintiffs’ consents to join this action are attached hereto

 as Exhibits 3 and 4.

  CLASS ACTION ALLEGATIONS RELATING TO DEFENDANTS’ VIOLATION OF
     THE KWHA PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 23

        52.     Plaintiffs bring this action under Kentucky state law on behalf of themselves and

 all similarly-situated current and former employees of Defendant who worked for Defendant

 within the last five years in any non-exempt position for which such employee’s time was recorded

 using a timeclock.

        53.     Plaintiffs bring this action on behalf of themselves and the following proposed class

 of similarly-situated employees:

        all current and former employees of Muhlenberg County Fiscal Court who worked
        in the Muhlenberg County Jail who (A) were not fully compensated for all of such
        employee’s work in one or more workweeks because Defendant did not pay the
        employee for time worked (1) before and/or after scheduled shifts, or (2) by such
        employee after switching shifts with another employee or covering another
        employee’s shift, and (B) worked, during such workweek(s), in a position which is
        non-exempt under the Kentucky Wages and Hours Act, and (C) were scheduled to
        receive payment for work performed in such workweek(s) on or after October 4,
        2014.

        54.     Plaintiffs are members of the class they seek to represent.
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 11 of 15 PageID #: 11




        55.     Defendant failed to pay Plaintiffs and the members of the class they seek to

 represent wages for work performed, as described herein, in violation of Kentucky law, including

 the Kentucky Wages and Hours Act.

        56.     Under Kentucky law, employers are required to compensate employees for all of

 the time that those employees spend working.

        57.     Accordingly, Defendant’s refusal to pay Plaintiffs for all of the hours that Plaintiffs

 actually worked violated Kentucky law.

        58.     The Rule 23 class is sufficiently numerous that joinder of all members is

 impractical, satisfying Federal Rule of Civil Procedure 23(a)(1). On information and belief,

 Defendant has employed scores or hundreds of individuals in Kentucky who were subject to

 Defendant’s illegal policy described above of not paying for compensable work.

        59.     All members of the Rule 23 Class share the same pivotal questions of law and fact,

 thereby satisfying Federal Rule of Civil Procedure 23(a)(2). Namely, all members of the Rule 23

 class share the questions of (1) whether Defendant paid them for all time worked; and (2) whether

 Defendant’s failure to pay class members for all time worked resulted in Defendant violating the

 Kentucky Wage Statutes.

        60.     The claims of Plaintiffs are typical of the claims of the Rule 23 Class, thus satisfying

 Federal Rule of Civil Procedure 23(a)(3). Defendant’s failure to pay Plaintiffs for all hours worked

 was not the result of any Plaintiff-specific circumstances. Rather, it arose from Defendant’s

 common pay policies, which Defendant applied generally to its employees.

        61.     Plaintiffs will fairly and adequately represent and protect the interests of the Rule

 23 Class.
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 12 of 15 PageID #: 12




         62.     Further, Plaintiffs have retained competent counsel experienced in representing

 classes of employees against their employers related to their employers’ failure to pay them

 properly under the law, thus satisfying Federal Rule of Civil Procedure 23(a)(4).

         63.     By failing to pay Plaintiff, and similarly-situated employees, for all hours,

 Defendant has created a scenario where questions of law and fact common to the Rule 23 Class

 Members predominate over any questions affecting only individual members. Thus, a class action

 is superior to other available methods for fair and efficient adjudication of this matter.

 Accordingly, Plaintiffs should be permitted to pursue the claims herein as a class action, pursuant

 to Federal Rule of Civil Procedure 23(b)(3).

          COUNT I – VIOLATION OF FLSA – NONPAYMENT OF OVERTIME –
                 PLAINTIFFS AND THOSE SIMILARLY-SITUATED

         64.     Plaintiffs incorporate by reference all preceding paragraphs as if the same were set

 forth again fully at this point.

         65.     Defendant has willfully violated the FLSA by engaging in a pattern or practice (or

 patterns or practices) of:

                 a.      failing to keep accurate records showing all the time it permitted and/or

                         required Plaintiffs and members of the proposed collective action to work,

                         from the first compensable act to the last compensable act, which has

                         resulted in the denial of compensation at an overtime rate as required by the

                         FLSA, for all time worked in excess of forty hours in a work week; and

                 b.      permitting and/or requiring Plaintiffs and members of the proposed

                         collective action to perform integral and indispensable activities (work)

                         with, and in addition to working forty hours in a work week, for the benefit
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 13 of 15 PageID #: 13




                        of Defendant and without compensation at the applicable federal overtime

                        rates.

        66.     As a result of Defendant’s violations of the FLSA, Plaintiffs and those similarly-

 situated to them suffered damages, including their lost overtime pay, for which they should be

 awarded compensatory damages, liquidated damages, and attorney’s fees and other reasonable

 litigation expenses.

       COUNT II – VIOLATION OF KY. REV. STAT. ANN. §§ 337.275, ET SEQ BY
                          NONPAYMENT OF WAGES.

        67.     All previous paragraphs are incorporated as though fully set forth herein.

        68.     Plaintiffs brings this claim on behalf of all members of the proposed Rule 23 Class.

        69.     Kentucky state law requires that covered employees be compensated for every hour

 worked in a workweek. See KY. REV. STAT. ANN. §§ 337.275, et seq..

        70.     KY. REV. STAT. ANN. § 337.285 requires that employees receive overtime

 compensation “not less than one and one-half (1-1/2) times” the employee’s regular rate of pay

 for all hours worked over forty in one workweek.

        71.     During all times material to this complaint, Defendant was a covered employer

 required to comply with the Kentucky Wage Statutes.

        72.     During all times material to this complaint Plaintiffs and the Rule 23 Class were

 covered employees entitled to the protections of the KWHA.

        73.     Plaintiff, and the Rule 23 Class she seeks to represent are not exempt from

 receiving the KWHA’s overtime benefits because they do not fall within any of the exemptions

 set forth therein. See KY. REV. STAT. ANN. § 337.285(2).

        74.     Defendant has violated the KWHA with respect to Plaintiffs and the Rule 23

 Class by, inter alia, failing to compensate them for all hours worked at their regular rate (for time
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 14 of 15 PageID #: 14




 worked under forty hours per week) and at time-and-one-half overtime rates for all additional

 hours.

          75.    In violating the KWHA, Defendant acted willfully and with reckless disregard of

 clearly applicable provisions of the KWHA.

          76.    Pursuant to the KWHA, including KY. REV. STAT. ANN. § 337.385, Defendant,

 because it failed to pay employees the required amount of wages and overtime at the statutory

 rate, must reimburse the employees not only for the unpaid wages, but also for liquidated

 damages in an amount equal to the amount of unpaid wages.

          77.    Pursuant to the KWHA, including KY. REV. STAT. ANN. § 337.385, Plaintiffs

 and the Rule 23 Class are entitled to reimbursement of the litigation costs and attorney’s fees

 expended if they are successful in prosecuting an action for unpaid wages.

                                       PRAYER FOR RELIEF

          Wherefore, Plaintiffs pray that the Court:

          A.     Issue process and bring Defendant before the Court;

          B.     Authorize notice to issue to members of the proposed collective action and

 permitting similarly-situated persons a reasonable opportunity to join this litigation with respect

 to claims under the FLSA;

          C.     Certify a class of similarly-situated employees whose rights were violated by

 Defendant under State law, and grant relief available under state law, including unpaid wages,

 liquidated damages, and attorney’s fees and other litigation expenses, to the class;

          D.     Empanel a jury for the trial of all issues of fact;
Case 4:19-cv-00137-JHM-HBB Document 1 Filed 10/04/19 Page 15 of 15 PageID #: 15




        E.      Enter a judgment awarding Plaintiffs and similarly-situated persons joining this

 litigation damages from Defendant, including compensation for unrecorded work time, interest,

 and liquidated or exemplary damages, in amounts to be proven at trial;

        F.      Award Plaintiffs and similarly-situated persons joining this litigation all costs of

 litigation, including expert fees and attorneys’ fees;

        G.      Grant Plaintiffs and similarly-situated persons joining this litigation all costs of

 litigation such other further and/or general relief, legal and/or equitable relief, to which they are

 entitled or which the Court otherwise deems appropriate.

                                                Respectfully submitted,

                                                /s/ Mark N. Foster
                                                Mark N. Foster
                                                Law Office of Mark N. Foster, PLLC
                                                P.O. Box 869
                                                Madisonville, KY 42431
                                                (270) 213-1303
                                                Mfoster@MarkNFoster.com
                                                Counsel for Plaintiffs
